Harry W. Peterson, Jr., appearing with counsel, appeals a judgment that affirmed the Commissioner’s decision to deny his application for social security disability benefits. The court sent a letter to the parties inquiring why the case should not be submitted without oral argument, and neither party responded. Upon examination, we unanimously agree that oral argument is not needed in this appeal. Fed. R.App. P. 34(a).
In 1996, Peterson applied for disability benefits, claiming that his learning disability rendered him unable to work beginning in December 1992. The ALJ found that Peterson suffered from an impairment but that the impairment did not meet or equal the requirements for qualifying as disabled. The judge concluded that Peterson suffered from no physical impairments.
The Commissioner denied benefits at all stages of review. In September 1999, Peterson sought review of the Commissioner’s decision in federal district court. Peterson consented to proceeding before the magistrate judge, who rendered a judgment that affirmed the Commissioner’s decision.
Upon review, we affirm the magistrate judge’s decision. Because the reasoning supporting affirmance has been articulated by the magistrate judge, the issuance of a detailed written opinion by this court would be duplicative and serve no useful purpose.
Accordingly the judgment of the magistrate judge is affirmed based upon the reasoning employed by that court in its opinion dated October 11, 2000.